        Case 2:19-cv-00137-TLN-DB Document 26 Filed 06/11/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 SAMUEL BOYKIN,                                     )   Case No. 2:19-cv-00137-TLN-DB
                                                      )
12                   Plaintiff,                       )   ORDER GRANTING JOINT
                                                      )   STIPULATION TO CONTINUE
13          vs.                                       )   BRIEFING DATES
                                                      )
14 UNUM LIFE INSURANCE COMPANY OF                     )
   AMERICA,                                           )
15                                                    )
              Defendant.                              )
16                                                    )
                                                      )
17

18          Based upon the stipulation of the Parties and good cause appearing therefrom, IT IS HEREBY

19 ORDERED that the Rule 52 briefing schedule in this ERISA action is continued as follows:

20               Cross-Motions for Judgment under Rule 52: July 13, 2020
21               Oppositions: August 3, 2020
22               Replies, if any: August 10, 2020
23               ERISA Bench Trial: August 17, 2020 at 9:00 a.m.
24

25          IT IS SO ORDERED.

26
     Dated: June 11, 2020                                       Troy L. Nunley
27
                                                                United States District Judge
28

                                                     1                 Case No. 2:19-cv-00137-TLN-DB
                                                             ORDER GRANTING JOINT STIPULATION TO
                                                                        CONTINUE BRIEFING DATES
